 DOW JONES & COMPANY, INC.421constituting interference,restraint,and coercionwithin themeaning of Section8(a)(1) of the Act.3.RespondentsCentralStates,Local 802, and Agnes Smithviolated Section8(b)(1)(A) of the Act by the following conduct whichconstitutes restraint andcoercionwithin themeaning of said section:(a)By Smith's statements to Mills and Bailey predictingthe dischargeof Secrist,Home, and Ballman, it was threatened thatsaid Respondents would causethe dis-charge of employees who engaged in any protectedactivity whichmight be consideredby said Respondentsto be contraryto the interestsof the Clothing Workers.(b) By Smith's statements to Mills and Bailey that if the employees did not"quietdown" they wouldbe payingdues withoutgetting unionprotection, it wasthreatened that said Respondentswould withhold fairrepresentationfrom anyemployees in the bargaining unit who engagedin an activity which saidRespondentsmight considercontraryto the interestsof the Clothing Workers.4.The aforesaid unfair labor practicesare unfairlabor practicesaffecting com-merce withinthe meaning of Section,2(6) and (7) of the Act.5.Maxam didnot commit any violation of Section8 (a) (3) of the Act asalleged inthe complaint 3s6.There wasno violation of Section8(b)(2) of the Act, as allegedin the com-plaint, by CentralStates,Local 802, or Agnes Smith.7.None of theRespondents committed any of the violations of Section 8(a)( I)or Section8(b) (1) (A) of the Act allegedin the complaintother thanthose foundhereinabovein paragraphs 1, 2, and 3 of these conclusions of law.[Recommended Order omitted from publication.]31This does not include a finding with respect to its conduct in demoting Bailey.Asindicated above, I found it unnecessary to pass upon this allegation of a violation of saidsection as to Bailey.Dow Jones&Company, Inc.andAmerican Newspaper Guild,Local 3, AFL-CIOandThe Independent Association of Pub-lishers Employees,Inc., Petitioners.Cases Nos. 1-RC-6855 and1-RC-6922.April 30, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitions i duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas M. Harvey, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 2Upon the entire record in these cases the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.i The Petitioner in Case No.1-RC-6855, American Newspaper Guild, Local 3, AFL-CIO,herein referred to as the NY Guild,and the Petitioner in Case No 1-RC-6922, TheIndependent Association of Publishers Employees,Inc., herein referred to as IAPE,inter-vened with respect to each other's petitions on the basis of a contract or a card showing ;in addition, 'Springfield Typographical Union Local No. 216, International TypographicalUnion,AFL-CIO,herein referred to as the Springfield ITU, and the Chicago NewspaperGuild, herein referred to as the Chicago Guild, intervened on the basis of a contractinterest,but neither of these latter unions seeks to participate in an election.The petitionin Case No.1-RC-6922 was filed after the hearing began, but the cases were consolidatedwithout objection by any of the parties.2The requests of the Employer and IAPE for oral argument are hereby denied as therecord, including the exceptions and briefs,adequately sets forth the issues and the posi-tions of the parties142 NLRB No. 44. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.'4.The NY Guild seeks a unit of the approximately 250 non-mechanical employees at the Employer's Chicopee Falls, Massachu-setts, plant.IAPE seeks a nationwide unit of the approximately1,300 nonmechanical employees at the Employer's 8 plants and ap-proximately 36 news bureaus and advertising and circulation salesoffices in the United States; or, alternatively, such a unit excludingthe editorial and news department employees at the Chicago plantwho are represented by the Chicago Guild. The Employer maintainedat the hearing that either of the alternative units sought by IAPEwould be appropriate, but contends in its brief that the first alterna-tive is the only appropriate unit.(a)The Employer's OperationsThe Employer is engaged in the publication and sale of The WallStreet Journal, a daily newspaper, The National Observer, a weeklynewspaper, and Barron's Financial and Business Weekly, a weeklyfinancial newspaper, and in the operation of the Dow Jones NewsService, a news wire service. It has 8 printing plants and about 36news bureaus and offices throughout the country. Its plants are lo-cated in New York City; San Francisco and Riverside, California;Dallas, Texas; Chicago, Illinois; Washington, D.C.; Cleveland, Ohio;and Chicopee Falls, Massachusetts.The Journal is published at sevenof these plants; the Observer at Washington, D.C., Chicago, andChicopee Falls; and Barron's at Chicopee Falls.'The contents ofthe Journal and Observer, wherever published, are almost completelyuniform due to the Employer's communications facilities, which in-clude a unique perforated tape transmission system.The Employer's operations are administered by an executive commit-tee consisting of approximately seven officials, as well as by nationaland regional department heads and local officials.Labor relationspolicies in general are determined by various members of the execu-tive committee.Bargaining for nonmechanical employees is handled3The Chicago Guild interposed its contract as a bar to one of the alternative unitssought by IAPE In view of the disposition of this case, we find it unnecessary to passupon this contract-bar contentionwe likewise find it unnecessary to pass upon the asser-tion of the Employer and IAPE that they would waive their current contract, which waseffective to January 31, 1963, only If the Board finds appropriate one of the two alternativeunits requestedby IA11E.6 Subsequent to the opening of the Chicopee Falls plant in 1960, publication of Barron'swas transferred from the plant of a subsidiary company in Boston to Chicopee Falls, andthe Employer's national circulation service department headquarters was transferred fromNew York to Chicopee FallsThere is also a central circulation service department forthe Pacific Coast maintained in San Francisco DOW JONES& COMPANY, INC.423by a member of this committee, who may consult another committeemember and various national department heads; bargaining for me-chanical employees is handled by one of the national departmentheads; bargaining with craft unions is to some extent handled locally.Hiring for a particular location may be done locally, regionally, orin New York City, with all local and regional hires subject to approvalin New York.With some exceptions, payrolls for mechanical em-ployees are handled locally while those for nonmechanical employeesare handled in New York. Vacations, holidays, profit-sharing andretirement programs, and similar benefits are uniform for all non-mechanical employees.(b)Bargaining history for nonmechanical employees aIn 1938 a predecessor of IAPE was certified by the Board for astipulated unit of nonmechanical employees at the New York plant.Thereafter, until December 31, 1953, this unit was covered by a seriesof contracts between the Employer and IAPE or its predecessor. Inaddition, during the early 1950's, these parties executed separate con-tracts covering (1) the "commercial" departments at the Chicagoplant; 6 and (2) seven news bureaus.Moreover, the subsidiary com-pany which published Barron's contracted separately with IAPE?Since January 1954 the Employer and IAPE have executed multi-plant contracts containing substantially identical terms for all thelocations which were covered, but these contracts did not cover allthe existing operations; thus one unit not covered was represented byanother union and the remaining uncovered operations were unrep-resented.Further, the contracts covered varying locations dependingon IAPE's demonstration of majority representation at each location.Thus, the first multiplant contract, effective from January 1, 1954,until February 1, 1955, covered the New York plant, the Chicagocommercial departments, and the news bureaus, previously coveredby separate contracts, as well as the San Francisco and Dallas plants.The Dallas plant was dropped from coverage in the contract effectiveFebruary 1, 1955, to January 31, 1957, and has not been covered sincethat time; the Washington, D.C., operation, previously covered as anews bureau, became a plant in 1954 and was included in the 1955-57c The Employer has separate single-plant collective-bargaining relationships with variousITU locals and the Mailers Union covering composing and mailroom employees.It had anagreement with the Springfield ITU, effective until April 30, 1962, covering the composingand mailroom employeesat Chicopee Falls6In 1951 the Board (96 NLRB 993,997) found that either a plantwide unit or separateunits of(a) editorial and news department employees and (b) employees in the commer-cial departments might be appropriate at the Employer's Chicago plant.The employeesvoted for different unions and, since that time, unit(a) has been represented by theChicago Guild while unit (b) has been represented by IAPE.7 This company was merged with the Employer in October 1961.Since that time, theBarron's employeesat New Yorkhave been included in the IAPE contract which coversthat location while those at Chicopee Falls have been unrepresented. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract on'that basis.No changes were made in coverage in the nextcontract; but, in the contract effective from February 1, 1959 to Jan-uary 31, 1961, the sixnewsbureaus which had remained in the con-tract unit after Washington, D.C., became a plant were dropped fromcoverage.The most recent contract, effective February 1, 1961, toJanuary 31, 1963, at the time of its execution covered only the NewYork, San Francisco, and Washington, D.C., plants, and the Chicagocommercial departments; but, early in 1962, the Cleveland plant, whichhad been established in 1960, and the Boston office were added. TheChicopee Falls plant, which had also been established in 1960, wasnot included.Thus, the IAPE contract at the time of the hearingcovered 5 of the 7 currently operating plant locations 8 and one ofthe approximately 36 new bureaus and offices.(c)Scope of unitAs indicated above, there is no bargaining history for the non-mechanical employees at Chicopee Falls whom the NY Guild seeksto represent as a separate unit.Although the mailroom and com-posingroom employees at Chicopee Falls are represented on a single-plant basis, TAPE and the Employer contend that the nonmechanicalemployees cannot similarly be represented, and that only a nation-wide unit is appropriate in view of the integration of the Employer'soperations and the history of bargaining.With respect to these contentions, it is significant that the Employerand IAPE have not bargained on a nationwide basis, but only for vary-ing numbers of locations where IAPE was able from time to time todemonstrate majority status.After a bargaining history of approxi-mately 23 years, their most recent contract at the time of the hearingcovered only 5 of the 7 operating plant locations and only one of theapproximately 36 news bureaus and offices. This history demonstratesthat the Employer and IAPE have consistently regarded each sep-arate facility as a separate unit not only for purposes of determininginitial representation, but also for determining continued representa-tion.It is thus clear that at no time prior to this proceeding haveIAPE and the Employer considered that the Employer's plants, bu-reaus, and offices were merged into a nationwide unit, or that theiroperations were so integrated that such merger was necessary for effec-tive bargaining.Therefore, while they executed multiplant contractsfor convenience in bargaining, it is apparent that they evidenced noclear intent to merge the Employer's various operations into a singlenationwide unit.'Under these circumstances, and as the bargaining history demon-strates the feasibility of single-plant units despite the Employer's8 A plant was being established in Riverside, California, at the time of thehearing.e Accord :AmericanBroadcasting Company,Inc,,114 NLRB7;National BroadcastingCompany,Inc.,114 NLRB 1, 4. DOW JONES & COMPANY, INC.425high degree of integration, we find that the evidence does not fore-close the single-plant unit sought by the NY Guild.Accordingly, wefind that the nonmechanical employees at the Chicopee Falls plant areentitled to separate representation.As IAPE seeks an election onlyin a nationwide unit, whose appropriateness has not been established,we shall dismiss its petition.IAPE contends that, in the event the Board finds that the non-mechanical employees at Chicopee Falls are entitled to separate rep-resentation, it should establish separate units of (1) employees in thenews department, and (2) all other nonmechanical employees, on thegrounds that employees in the news department have little communica-tion with employees in the circulation service department, who are inthe proposd unit, and also that the nonmechanical employees atChicago are so divided. The NY Guild opposes this division, and theEmployer has not taken a position on this quesition.We find no warrant for dividing the nonmechanical employees atChicopee Falls into two units.The record indicates that the work ofthe employees in the news department is related to that of other em-ployees in the unit.Moreover, in the absence of a bargaining historyof separate units of nonmechanical employees, and where a union seekssuch employees in a single unit, it is Board policy in the newspaper in-dustry to include all the nonmechanical employees in a single unit.'°Accordingly, we find appropriate a unit of all the nonmechanical em-ployees in the advertising production, business, personnel, production,building services, circulation service, news, and mechanical service orticker operation departments at the Employer's Chicopee Falls plant.(d)Composition of UnitThere remains for consideration the placement of certain disputedclassifications.Wire filers :There are two employees classified as wire filers who,work full-time in this capacity, and one, Thomas, classified as a newsassistant, who spends about half his time as a wire filer.Although theSpringfield ITU does not claim that these employees are covered byits contract for mailing and composingroom employees at ChicopeeFalls and does not seek to represent them in this proceeding, it con-tends that their tasks are akin to those of composingroom employeesand that they should, therefore, be excluded as mechanical employees.The NY Guild, IAPE, and the Employer argue that these employeesare nonmechanical and properly includable in the unit.The wire filers receive and monitor copy which comes over data-faxor facsimile machines, determine the order in which it is to be proc-essed, and distribute it to the printers.They also monitor incom-ing perforated tape coming over electronic transmission machines,10 SeeLowell Sun PublishingCompany,132 NLRB 1168, 1169. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDand designate the order in which it is to be processed.In addition, theyoperate and monitor Associated Press wirephoto machines,operatetape transmitters which dispatch material to other printing plants,and determine the order of priorityin whichsuch material is to bedispatched,are responsible for the continuous operation of the newswire circuits,and prepare the daily Dow Jones average charts byapplying a mathematical formula to figures supplies by the researchand development department.The record shows that the wire filers are administratively withinthe confines of the news department and are supervised by the super-visor of that department;that theydo notwork in thecomposing-room area; that their tasks require the exericse of a certain amount ofdiscretion involving news priority,and the performance of mathe-matical computations which are not performed by composingroom em-ployees; that they are not covered by the Springfield ITU contractcoveringcomposingroom employees at Chicopee Falls ; that wirefilers at the Employer's other plants are generally included in contractscovering news department employees,and are not coveredby ITU con-tracts; and that the Springfield ITU does not seek to represent themin this proceeding.Under all the circumstances,we shall include thesewire filers in the unit.Stencil clerks:There are approximately 10 employees classified asstencil clerks in the circulation service department."Although theSpringfield ITU does notclaim thatthese employees are covered by itscontract for mailing and composingroomwork atChicopee Fallsand does not seek to representthemin this proceeding,it contendsthey should be excluded as mechanical employees engaged in mailroomwork.The NY Guild, IAPE,and the Employer argue that theseindividuals perform clerical work preliminary to mailroom work andare thus properly included in the unit.The basic function of the stencil clerks is to maintain files of stencilplates.In addition,they operate:a machine which embosses stencilplates by hand; the Dow Jones strip listerwhichruns off subscriptionlists; a machine that creates bag tags,whichemployees in the mail-room subsequently insert into mailbags;this same machine with aspecial attachment for running off news dealer rolls; and two machinesthat affix names and addresses to envelopes,which employees in themailroom subsequently use for mailing out Barron's.During thenegotiations of the SpringfieldITU contract,the parties agreed tothe exclusion of the stencil clerks.As the stencil clerks do not work in the mailroom,are engaged pri-marily in clerical work preliminary to mailroom work,were specificallyexcluded fromthe Springfield ITU contract,and the Springfield ITU'For the reasons set forth hereinafter,two of these clerks, Packer and Pellerano, whoare senior section chiefs,are excluded from the unit as supervisors. DOW JONES & COMPANY, INC.427does not seek to represent them in this proceeding, we shall includethem in the unit.'2Section chiefs:There are approximately 12 senior section chiefswhom IAPL would include, whereas the Employer and the NY Guildwould exclude them as superivsors.As they responsibly direct thework of employees in their sections, hire employees subject to approvalby the circulation service manager and the New York office, and effec-tively recommend discharge and promotion, we find that they aresupervisors within the meaning of the Act, and they are, therefore,excluded from the unit.Personnel assistant:The NY Guild would include Foster, the per-sonnel assistant, whereas the Employer would exclude her on the-grounds that she has authority to exercise "judgment in areas vitallyimportant to the hiring process" and that she is closely allied to man-agement. IAPE contended at the hearing that she should be excludedbecause personnel assistants at the New York plant are excluded fromthe IAPE contract. Foster, who reports to the personnel manager inNew York interviews, tests, and screens applicants for hire at ChicopeeFalls, but does not hire anyone herself. She maintains the personnelrecords of the nonmechanical employees at Chicopee Falls, but has no-authority to effectuate promotions, transfers, discharges, or to grantleaves of absence, and she has no one working under her supervision.We find that she is neither a supervisor nor a managerial employee,and, accordingly, we shall include her in the unit.13News production editor:The NY Guild would include Polk, thenews production editor of the Journal, whereas the Employer wouldexclude him as a supervisor.Under the supervision of Farrell, theassistant managing editor, who supervises 16 individuals in the newsdepartment of the Journal and Barron's, Polk is in charge of 8 em-ployees and has responsibility for producing certain editions of theJournal only.Farrell and Polk work different but overlapping shifts,with Polk on duty 41/2 hours 4 evenings a week, and on Sundays, when.Farrell is not on duty.However, Polk's duties consist mainly of sche-duling hours for the news assistants, who perform fairly standardizedtasks such as reading proof, and of making routine assignments tothe other employees.If an employee does not perform his work properly, Polk's authorityis limited to instructing him in proper work methods.Polk has au-thority to grant news assistants a day off or to allow them to exchangeshifts, but he advises Farrell when he does so. Farrell handles all hir-12The parties agreed,and we find,that, when the stencil clerks operatethe machineswhich address Barron's envelopes,they are engagedin mailroom work. At the time of thehearing,this operationwas scheduledto be discontinued shortly by the introduction of newmachinery.If this operationis still in existence,the stencilclerks shall be excluded fromthe unit with regard tothat portion of their work and time devoted to it.isThe Budd Company, Automotive Division, Gary Plant,136 NLRB 1153,footnote 3;Coppery eid Steel Company,102 NLRB 1229, 1230 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and does not look to Polk for recommendations thereon, and hemade an independent investigation on the one occasion when Polkrecommended a discharge.We find that Polk has no authority to hireor discharge or effectively to recommend changes in employee status, orto discipline employees.Moreover, contrary to our dissenting col-league, we find that Polk does not responsibly direct employees withinthe meaning of the Act.Accordingly, we shall include him in theunit.14Advertising production manager:The NY Guild and IAPE wouldinclude Carroll, the advertising production manager for Barron's,"whereas the Employer would exclude her as a supervisor and man-agerial employee.Carroll is in charge of the placement of all ad-vertising in Barron's, and reports directly toan advertising officialin New York. As she responsibly directs the work of anassistantwhom she hired and whom she has authority to discharge, we shallexclude her from the unit.Technician:The NY Guild would include Pease, a technician,whereas the Employer would exclude him as a supervisor.Pease isresponsible for the maintenance of various electronic and mechanicalequipment, such as the Datafax machines and the tape transmitters.He reports by telephone and mail to his direct superior, Coakley, thenational service manager, who is based in New York.About 5 monthsafterPease was employed, Coakley, without any recommendationfrom Pease, decided to hire an apprentice inspector to assist Pease.Coakley and Pease together interviewed various individuals and se-lectedWhitcomb to serve in that position. Pease directs Whitcomb'swork, instructs him, and submits written reports to Coakley every 6months on his progress, but has no authority to grant meritraises tohim, or to discipline or discharge him.We find, based on all theevidence, that the relationship between Pease and Whitcomb is thatof a more highly skilled to a less skilled employee, and that Pease is14 Contrary to MembersLeedom and Fanning,Chairman McCulloch would find that NewsProduction Editor Polkis a supervisor and exclude him as such.Polk works from 3:30p inHe alsoworkson SundayHarrell,Polk's superior,normallyworks from 9 30 a in to 6p in.He doesnot work on Sunday.Polkis in complete chargeof the news departmentwhen Farrellisnot there,which is more than half of Polk'sworking time.Polk hasdiscretionin the placingof nonmajor news articles in the Journal,can delay a press run,and stop one after it has begunHe has eight subordinates whosework he directs.He assignsthem to their work,schedules their work hours, and repri-mands them for improperwork performance.He has authorityto grant employees timeoff and toapprove requestedswapping of job hoursHe can recommend discharge ofsubordinates.In theone case where he made such a recommendation,the individual wasdischarged,althoughFarrell is also made an investigation of the request.The Chairmanbelieves thatthe abovefacts indicatethat Polk's exercise of authority with respect tosubordinates is more thanroutine innature,in fact is supervisory within thestatutorydefinitionHe would also point out that theposition of news production editor is moreresponsible than that of advertising production manager who, all Board members agree,is a supervisor.15Higgins,the advertisingproductionmanager forthe Journal,was excluded as a super-visor by stipulation of the parties. DOW JONES & COMPANY, INC.429not a supervisor within the meaning of the Act.We shall thereforeinclude him in the unit.Building superintendent:The NY Guild would include Collette,the building superintendent, whereas the Employer would exclude himas a supervisor.Although Collette spends about half his time doingmaintenance work, he also directs the work of three or four buildingdepartment employees, including the matron, whom he hired.More-over, he has authority to discipline these employees and to grant themtime off.Accordingly, we find that he is a supervisor, and shall excludehim from the unit.Part-time telephone operators:There are two part-time telephoneoperators whom the NY Guild and the Employer would include,whereas IAPE took no position.These operators are paid on anhourly basis and do not receive fringe benefits.However, as one worksfrom 3 to 10 p.m. every Sunday and the other works 5 days a weekfrom 5 to 8 p.m., we find that they are regular part-time employeesand shall include them in the unit.Accordingly, upon the entire record, we find that the followingemployees of the Employer at its Chicopee Falls, Massachusetts,plant, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All nonmechanical employees in the advertising production, busi-ness, personnel, production, building services, circulation service,news, and mechanical service or ticker operation departments, includ-ing wire filers, stencil clerks, junior section chiefs, the personnel as-sistant, thenewsproduction editor, the technician, part-time telephoneoperators, and all other regular part-time employees, but excludingmachinists, stereotypers, all employees in the composing, press, anddelivery mail rooms, confidential, managerial, and professional em-ployees, guards, senior section chiefs, the building superintendent, theadvertising production manager for Barron's and all other supervisorsas defined in the Act. 16[The Board dismissed the petition filed in Case No. 1-RC-6922.][Text of Direction of Election omitted from publication.]MEMBERS RODGERS and BROWN took no part in the consideration ofthe above Decision, Order, and Direction of Election.39 The parties stipulated to the inclusion of junior section chiefs, and to the exclusion assupervisors of the circulation service manager,his assistants,and secretary; the assistantmanaging editor ; the advertising production manager for the Journal;the production man-ager and his assistant;the regional business office agent;the guard and night cleaningsupervisor;and the supervisor,night crew, and circulation service.They also stipulatedto the exclusion of the secretary to the assistant managing editor as a confidential em-ployee, and to that of a trainee for the position of assistant circulation service manager.